DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 lines 3, 4, 19, 20 and 22 recite, “a housing a plurality,” “the surface,” “between adjacent,” “the distal end portion,” “the circuit board side,” and, “terminals located,” claim should be amended to recite --a housing, [[a]]the plurality--, --[[the]]a surface--, --between the adjacent--, --[[the]]a distal end portion--, --[[the]]a circuit board side--, -- terminals are located--.  
Claim 2 line 2 recites, “the distal end face,” claim should be amended to recite –[[the]]a distal end face--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. [US 2020/0127410] in view of Morita et al. [US 2020/0313327].
Regarding claim 1, Shioda discloses an electrical connector for circuit boards comprising: terminals (fig. 1; 30) comprising connecting portions (fig. 1; 31) configured to connect to a circuit board (Abstract, first sentence; 30 will be connected to the stationary housing so it is suggested that 30 will be connected to the substrate as well) formed at one end (fig. 1; 30a) and contact portions (fig. 1; 36) configured to contact a counterpart connect body (fig. 13; 10) formed at the other end (fig. 1; 30b) thereof; a housing (fig. 6; 20, 50) a plurality of the terminals (30) secured therein such that a terminal array direction (fig. 6; Y), said housing (20, 50) having a stationary housing (20), configured to attach to the circuit board (substrate of Abstract) via the connecting portions (31) of the terminals (30), and a movable housing (50), configured to move relative to said stationary housing (20) and having the contact portions (36) of the terminals disposed therein, the stationary housing (20) having an interior space (fig. 6; inside space of 20) formed to permit entry of the movable housing (20) in a direction of connection (fig. 6; Z) to the counterpart connect body (10); wherein the terminals (30) further comprise a stationary-side retained portion (fig. 1; 32) secured in the stationary housing (20) by insert molding (Par [0082], first sentence), a movable-side retained portion (fig. 1; 34) secured in the movable housing (50) by press-fitting (Par [0083], first sentence), and a resiliently deformable resilient portion (fig. 1; 33) located between said stationary-side retained portion (32) and said movable-side retained portion (34); the movable housing (50) comprises an entry wall portion (fig. 6; side wall that enters the inside of 20) that enters the interior space (inside space of 20) of the stationary housing (20) and is located in a spaced-apart relationship (50 is movable with 20, see fig. 9 for space) with said stationary housing (20), terminal holding grooves (fig. 8; slots of 50 that holds 30) that extend in the direction of connection (Z) and configured to accommodate a portion (fig. 1; 33c, see fig. 9) of the resilient portions (33), the terminal holding grooves (slots of 50 that holds 30) formed so as to be arranged in the terminal array direction (Y) on one wall surface (fig. 8; surfaces of 51) of said entry wall portion (side wall that enters the inside of 20), and movable-side terminal holding portions (fig. 8; 51H) securing the movable-side retained portions (34) of the terminals (30); and between adjacent terminal holding grooves (slots of 50 that holds 30), the movable housing (50) comprises projections (fig. 8; protruded downward area of 51 next to 54) that extend in the direction of connection (Z) from the distal end portion (fig. 8; bottom end of 51) of the entry wall portion (side wall that enters the inside of 20), and, the projections (protruded downward area of 51 next to 54) have gaps (space in between 51) formed between them and the resilient portions (33) of the terminals (30) located within the terminal holding grooves (slots of 50 that holds 30) in the terminal array direction (Y).
Shioda does not disclose a terminal array direction is a direction parallel to the surface of the circuit board; the stationary-side retained portion being press-fitted to the stationary housing; movable-side terminal holding portions are formed on an opposite side in a connector width direction perpendicular to said one wall surface; the distal end portion facing the circuit board side; and when the terminals are attached in the direction of connection from the circuit board side.
However Morita teaches a terminal array direction (fig. 1; left-right) is a direction parallel to the surface (fig. 1; top surface of CB1) of the circuit board (CB1); movable-side terminal holding portions (fig. 7; section of 30 that holds 68) are formed on an opposite side (fig. 4; opposite to the area of 35) in a connector width direction (fig. 7; rear-front) perpendicular to said one wall surface (fig. 4; side surface of 30 that contains 35); the distal end portion (fig. 6; 36) facing the circuit board side (top surface of CB1); and when the terminals (fig. 5; 60) are attached in the direction of connection (fig. 5; down-up) from the circuit board side (CB1 side).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a terminal array direction is a direction parallel to the surface of the circuit board; movable-side terminal holding portions are formed on an opposite side in a connector width direction perpendicular to said one wall surface; the distal end portion facing the circuit board side; and when the terminals are attached in the direction of connection from the circuit board side as suggested by Morita for the benefit of providing a simplistic design for a compact connector and also improving the mechanical strength between contacts and the connector housing once assembled.
Furthermore, Shioda modified by Morita still does not disclose the stationary-side retained portion being press-fitted to the stationary housing.
Nevertheless, it would have been an obvious matter of design choice to press-fit the stationary-side retained portion to the stationary housing, since applicant has not established the criticality of press-fitting the stationary-side retained portion to the stationary housing and it appears that the invention would perform equally well with insert molding the stationary-side retained portion to the stationary housing especially since Shioba discloses, “…there is sometimes residual stress remaining in the vicinity of portions of the housing where the terminals have been press-fitted. Residual stress leads to the housings being readily deformed when placed in a high temperature environment…,” Par [0006]; and, “retaining terminals by insert molding enables residual stress to be suppressed more than when press-fitting…,” Par [0007]; also it would have been further obvious for the benefit of having simplistic manufacture processes and cheaper production cost.

Regarding claim 2, Shioba discloses all of the claim limitations except wherein the resilient portions of the terminals comprise a wavelike configuration with a plurality of curved portions in the space between the stationary housing and the movable-side terminal holding portions of the movable housing, and the curved portions located closest to the movable-side terminal holding portions in the connector width direction are located farthest from the circuit board in the direction of connection.
However Morita teaches the resilient portions (fig. 7; 64a, 64c) of the terminals (60) comprise a wavelike configuration with a plurality of curved portions (fig. 7; middle curve of 64a, 64c and curve that contacts 64b) in the space between the stationary housing (fig. 7; 20) and the movable-side terminal holding portions (section of 30 that holds 68) of the movable housing (fig. 7; 30), and the curved portions (curve of 64a that contacts 64b) located closest to the movable-side terminal holding portions (section of 30 that holds 68) in the connector width direction (rear-front) are located farthest from the circuit board (CB1) in the direction of connection (down-up).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resilient portions of the terminals comprise a wavelike configuration with a plurality of curved portions in the space between the stationary housing and the movable-side terminal holding portions of the movable housing, and the curved portions located closest to the movable-side terminal holding portions in the connector width direction are located farthest from the circuit board in the direction of connection as suggested by Morita for the benefit of having improved spring resilience of the terminal in order to have an optimum life cycle.

Regarding claim 3, Shioba modified by Morita has been discussed above. Shioba discloses wherein the movable housing (50) also has the terminal holding grooves (slots of 50 that holds 30) and the projections (protruded downward area of 51 next to 54) formed on the distal end face (fig. 8; tip of 51 near the tip of 52l) of the distal end portion (bottom end of 51) facing the circuit board (substrate 20 would fix to), and the projections (protruded downward area of 51 next to 54) on the distal end face (tip of 51 near the tip of 52l) protrude beyond the terminals (30, see fig. 9) towards the circuit board (substrate 20 would fix to).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831